Citation Nr: 1140181	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-48 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION


The Veteran's active military service extended from January 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  The Board has recharacterized the issue on appeal.


FINDINGS OF FACT

1.  The Veteran served in the Marine Corps in Vietnam; stressors were experienced during this service.  

2.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of any psychiatric disability during service.  

3.  VA mental health treatment records indicate that the Veteran has a diagnosis of major depressive disorder.

4.  A VA Compensation and Pension examination indicates that the Veteran does not meet the criteria for a diagnosis of PTSD; he meets the criteria for a diagnosis of dysthymic disorder.

5.  The VA medical opinion expressed in the Compensation and Pension examination report relates the Veteran's current mood disorder, at least in part, to his active military service.  

6.  A private medical opinion links the Veteran's current psychiatric disability to active service.   


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended.  They now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3)(2011). 

The Veteran filed his claim for service connection in March 2009.  He specifically claimed service connection for PTSD.  The evidence of record establishes that the Veteran served in the Marine Corps in Vietnam.  While the Veteran did not receive awards indicative of combat service, he submitted sufficient evidence that the RO conceded that he experienced stressors during service.  Moreover, the Veteran's service in the Marine Corps in Vietnam appears sufficient to meet the criteria set forth at 38 C.F.R. § 3.304(f)(3).  

VA mental health treatment records dated in 2008 and 2009 reveal that the Veteran sought treatment for psychiatric symptoms.  While a single treatment record indicates a diagnosis of PTSD by history, all other records indicate that he does not meet the criteria for a diagnosis of PTSD.  Rather, the diagnoses contained in the Veteran's VA mental health treatment records are of depression, sometimes indicated as major depressive disorder.

In June 2009, a VA Compensation and Pension examination of the Veteran was conducted.  After full examination the diagnosis was dysthymia.  The examiner indicated that the Veteran did not meet the full criteria to support a diagnosis of PTSD.  A few PTSD symptoms were noted to be present, but not enough to warrant a diagnosis.  

Dysthymic disorder is a mood disorder similar to depression, but not as severe.  Interestingly, the Veteran's prior diagnoses of depression were being treated with medication by VA mental health practitioners, so that the level of his depression may well have moderated to warrant a diagnosis of dysthymia rather than major depression.  The VA examiner did link the Veteran's currently diagnosed psychiatric disability, dysthymia, at least in part, to his active military service.  The examiner noted a clear demarcation of psychosocial impairment subsequent to military service.  

A September 2009 letter from a private physician indicated a diagnosis of PTSD.  However, this letter also linked the Veteran's symptoms of long-term depression to experiences in military service.  

The Board is puzzled as to why this case has reached the point that it requires Board review.  The RO has fixated on the specific claim for service connection for PTSD while failing to address the overall psychiatric disability picture presented in the medical evidence of record.  In an August 2011 informal hearing presentation, the Veteran's representative, requested a remand for the purposes of another examination to essentially banter with regard to the accuracy of the diagnoses, or lack thereof, of PTSD of record.  The approaches by the RO and the Veteran's representative have not well served this Veteran; rather, they have delayed the ultimate outcome of his claim.  See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).

It is clear that the Veteran served as a Marine in Vietnam and he experienced stressors during this service.  It is clear that he has a current diagnosis of a mood related psychiatric disability variously diagnosed as dysthymic disorder and depression.  It is clear from the only two medical opinions of record that the Veteran's current psychiatric disability is, at least in part, related to his active military service.  There is no evidence to the contrary.  Accordingly, service connection for a psychiatric disability is warranted.


ORDER

Service connection for a psychiatric disability is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


